      Case: 1:19-cv-01704 Document #: 1 Filed: 03/11/19 Page 1 of 6 PageID #:1



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

DIANA MAYA,                                   )
                                              )
       Plaintiff,                             )       Case No. 1:19-cv-01704
                                              )
v.                                            )       COMPLAINT
                                              )
INPAX SHIPPING SOLUTIONS INC                  )       JURY DEMANDED
and SHIPINPAX, LLC,                           )
                                              )
       Defendants.                            )

       Now comes the Plaintiff, DIANA MAYA (“Plaintiff”), by and through her attorneys and

for her Complaint against the Defendants, INPAX SHIPPING SOLUTIONS INC and

SHIPINPAX, LLC (collectively referred to as “Defendants”), Plaintiff alleges and states as

follows:

                                PRELIMINARY STATEMENT

       1.      This is an action for damages and equitable and injunctive relief for violations of

Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e, et seq., as amended.

       2.      All conditions precedent to this Court’s jurisdiction have occurred or have been

complied with. Specifically:

               a.     Plaintiff filed a Charge of Discrimination, number 440-2018-04258, with

                      the Equal Employment Opportunity Commission (“EEOC”) on March 26,

                      2018.

               b.     The EEOC issued a Notice of Suit Rights to Plaintiff for said charge on

                      December 11, 2018.

                                            PARTIES

       3.      Plaintiff is an individual who at all relevant times resided in Chicago, Illinois.
        Case: 1:19-cv-01704 Document #: 1 Filed: 03/11/19 Page 2 of 6 PageID #:2



        4.     On information and belief, Defendant INPAX SHIPPING SOLUTIONS INC is a

corporation of the State of Georgia, which is not licensed to do business in Illinois, and whose

principal place of business is located in Atlanta, Georgia.

        5.     On information and belief, Defendant SHIPINPAX, LLC is a limited liability

company of the State of Georgia, which is not licensed to do business in Illinois, and whose

principal place of business is located in Atlanta, Georgia.

        6.     Plaintiff and Defendants are “persons” as defined in 42 U.S.C. § 2000e(a).

        7.     Defendant is an “employer” as defined in 42 U.S.C. § 2000e(b), as, on information

and belief, it engaged in an industry affecting commerce and had 15 or more employees for each

working day in each of 20 or more calendar weeks in the current or preceding calendar year.

        8.     Plaintiff was an “employee” as defined in 42 U.S.C. § 2000e(f) as she was an

individual employed by an employer, the Defendant.

        9.     The discrimination complained of herein was done so “on the basis of sex” as

defined in 42 U.S.C. § 2000e(k) as it was done because of or on the basis of pregnancy and/or

childbirth.

                                 JURISDICTION AND VENUE

        10.    Jurisdiction is proper in this court pursuant to 28 U.S.C. § 1331.

        11.    Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b), as a substantial

part of the events and omissions giving rise to Plaintiff’s claims occurred in this judicial district.

                                     BACKGROUND FACTS

        12.    Plaintiff began her employment with Defendants during or about November of

2017.

        13.    Plaintiff’s most recent position with Defendants was as a delivery driver.
       Case: 1:19-cv-01704 Document #: 1 Filed: 03/11/19 Page 3 of 6 PageID #:3



       14.     On or about November 30, 2017, Plaintiff informed her shift manager that she was

pregnant and that she was due to give birth on March 2, 2018.

       15.     Plaintiff also provided her shift manager with a note from her doctor requesting a

reasonable accommodation that Plaintiff not be required to lift anything over 10 pounds in weight.

       16.     Plaintiff’s shift manager initially agreed to Plaintiff’s reasonable accommodation

request, but instructed her to speak with her shift supervisor for more details.

       17.     Later that same day, Plaintiff’s shift supervisor, Shaumonte (last name unknown),

told Plaintiff to clock out and leave for the day, and not to return unless she was released to work

without the accommodations.

       18.     Shaumonte also told Plaintiff she could reapply for employment with Defendants

one month before Plaintiff’s baby was due.

       19.     Defendants terminated Plaintiff’s employment because of her pregnancy on or

about December 1, 2017, after the aforementioned conversation between Plaintiff and Shaumonte.

                                    COUNT I
             VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

       20.     Plaintiff incorporates all of the allegations and statements contained in paragraphs

1 through 19 above as if reiterated herein.

       21.     Defendants, in violation of 42 U.S.C. § 2000e, have denied and continue to deny

Plaintiff an equal opportunity for employment due to her gender, female, as a result of Plaintiff’s

pregnancy.

       22.     Pursuant to 42 U.S.C. § 2000e(k), “women affected by pregnancy, childbirth, or

related medical conditions shall be treated the same for all employment-related purposes….”
       Case: 1:19-cv-01704 Document #: 1 Filed: 03/11/19 Page 4 of 6 PageID #:4



       23.     During Plaintiff’s employment with Defendants, and when Plaintiff was terminated

by Defendants, she was subjected to gender discrimination in that her supervisor discriminated

against her and terminated her due to her gender and her pregnancy.

       24.     The discriminatory treatment to which Plaintiff was subjected includes, but is not

limited to, the instances alleged above. All of the actions of the individuals described herein were

undertaken in their capacities as the employees, agents and/or authorized representatives of

Defendants.

       25.     Defendants, through their employees, agents and/or authorized representatives,

knew that their termination and discriminatory treatment of Plaintiff because of her gender and

pregnancy violated Title VII.

       26.     This is a proceeding for declaratory judgment as to Plaintiff’s right of a permanent

injunction restraining Defendants from maintaining a policy, practice, usage or custom of

discriminating against Plaintiff because of her gender and/or pregnancy with respect to

compensation, terms conditions and/or privileges of employment, depriving Plaintiff of equal

employment opportunities, and otherwise adversely affect her status as an employee, because of

her gender and/or pregnancy. This Complaint also seeks restitution to Plaintiff for the denial of all

of her rights, privileges, benefits, and income that Plaintiff would have received but for

Defendants’ unlawful and illegal discriminatory acts and practices.

       27.     Plaintiff has no plain, adequate or complete remedy at law to address the wrongs

alleged herein, and this suit for injunctive relief is her only means of securing adequate relief.

Plaintiff is now suffering and will continue to suffer irreparable injury from Defendants’ policy,

practice, custom, and usage as set forth herein, unless and until it is enjoined by the Court.
      Case: 1:19-cv-01704 Document #: 1 Filed: 03/11/19 Page 5 of 6 PageID #:5



       Wherefore, Plaintiff DIANA MAYA, respectfully prays this Honorable Court enter

judgment against Defendants, INPAX SHIPPING SOLUTIONS INC and SHIPINPAX, LLC, as

follows:

             a.    Declaring the Defendants’ practices complained of herein unlawful and in

                   violation of Title VII;

             b.    Permanently enjoining Defendants, their agents, successors, officers,

                   employees, representatives, attorneys and those acting in concert with them

                   from engaging in the unlawful practices, policies, customs, and usages set

                   forth herein, and from continuing any and all practices shown to be in

                   violation of applicable law;

             c.    Ordering modification or elimination of the practices, policies, customs, and

                   usages set forth herein and all other such practices shown to be in violation

                   of applicable law, ensuring Defendants will not continue to discriminate on

                   the basis of gender and/or pregnancy.

             d.    Immediately assigning Plaintiff to the position she would now be occupying

                   but for the discriminatory practices of Defendants, and adjusting the wage

                   rates, salaries, bonuses, and benefits for Plaintiff to those which she would

                   have received but for the discriminatory practices of Defendants, or

                   awarding Plaintiff front-end and future pay;

             e.    Compensating and making Plaintiff whole for all earnings, wages, bonuses,

                   and other benefits that Plaintiff would have received but for the

                   discriminatory practices of Defendants;
       Case: 1:19-cv-01704 Document #: 1 Filed: 03/11/19 Page 6 of 6 PageID #:6



               f.      Compensating and making Plaintiff whole for all other damages Plaintiff

                       incurred as a result of the discriminatory practices of Defendants;

               g.      Awarding Plaintiff all witness fees, court costs, and other litigation costs

                       incurred in this Action, including reasonable attorneys’ fees;

               h.      Awarding Plaintiff compensatory and punitive damages for Defendants’

                       willful conduct; and

               i.      Granting such other relief as may be just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues in this action so triable, except for any issues

relating to the amount of attorneys’ fees and litigation costs to be awarded should Plaintiff prevail

on any of her claims in this action.


                                           RESPECTFULLY SUBMITTED,

                                           DIANA MAYA

                                           By:     /s/ David B. Levin
                                                   Attorney for Plaintiff
                                                   Illinois Attorney No. 6212141
                                                   Law Offices of Todd M. Friedman, P.C.
                                                   333 Skokie Blvd., Suite 103
                                                   Northbrook, IL 60062
                                                   Phone: (224) 218-0882
                                                   Fax: (866) 633-0228
                                                   dlevin@toddflaw.com
